Bartch, J.
This action was brought to recover of the defendants a certain sum as rent due for the use of a store room in a building on Main Street, Salt Lake City. At the trial the jury returned a verdict in favor of the plaintiff for $1332.55, and judgment was entered for that amount. *234On this appeal, there is no question made as to the amount of the verdict, nor that the sum allowed was not justly due the plaintiff. Nor was there any exception taken to the entry of judgment for the same. The whole burden of complaint, is respecting the action of the court in the admission of evidence, and the first error relied on is, that the court erred in sustaining the plaintiff’s objection that it was immaterial, to the question asked the witness, Maynes, as follows: “What conversation, if any, did you have when the rental was entered into ? ”
This question was clearly immaterial and incompetent, It is not limited to a conversation between the parties to the lease at the time of entering into it. In answer to it, the witness might have detailed a conversation had with an entire stranger to the lease, in the absence of all the other parties to it.
If counsel for the appellant, as is insisted, was seeking tó ascertain the terms and conditions of the lease, then he ought to have put his question in proper form. Whether, under the circumstances of this case, conversations between the parties to the lease would have been material, and admissible in evidence is not necessary to determine. The objection to the question as framed, in any event, was properly sustained.
Appellant also complains of the action of the court in refusing to permit the witness Wells to answer the question: “ Concerning the several notes that were given by your company to Mr. Woolley, do you know the purpose for which they were given ? ”
It appears the defendant company had given a number of notes for rent as it became due and these notes evidenced part of the indebtedness for the rent which it was sought to recover in this suit. It is clear that the witness could not state what purpose the company had in giving *235these notes. A person cannot know what the purpose of someone else or of a company is. The purpose may be inferred from conversations, acts and conduct, and the witness may state the facts' — -state what was said and done, — and then it is for the jury to determine what the purpose was. The objection was properly sustained.
There are other errors assigned, respecting the admission of testimony, but none of them are well taken.
The judgment is affirmed, with costs in favor of the respondent.
Zane, C. J. and Minee, J., concur.